Case 1:16-cv-24687-KMW Document 296 Entered on FLSD Docket 10/02/2018 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

               CIVIL TRIAL MINUTES FOR JUDGE PATRICIA A. SEITZ


   Date:   10/2/2018       Day   #6   Case    16-24687-CV-WILLIAMS(SEITZ)

   CRD: C. Foster & G. Gomez                 Court Reporter: J. Felicetti


       PARTIES: EDGARDO LEBRON v. ROYAL CARIBBEAN CRUISES, LTD.


   PLTF. ATTORNEYS                           DEFT. ATTORNEYS
   Spencer M. Aronfeld,                      Darren Friedman &
   Raul Delgado,                             Rachel Fagenson,
   Matthias M. Hayashi &
   Javier Jerez,


   9/26/2018     / am/pm Trial Commenced - Jury
   9/25/2018     / Statement of case to jury - voir dire
   9/25/2018     / Jury impaneled & Sworn
                 / am/pm    Trial Commenced - Non-Jury

       / Trial continued until

   X   / Jury returned verdict in favor of       Plaintiff.    See verdict form

       / Court trial continued to                      at                 am/pm

   X   / Court trial concluded.


   ----------------------------------------------------------------------
 Defendant’s Continue presentation of case. Witness Ron Noel, Shipboard
 Studio B Manager via videotaped deposition continues. Witness sworn and
 testified: David Ferrie, Shipboard Chief Safety Officer,
 Direct/Cross/Redirect examination. The Court and Counsel had a Final
 review of Jury Instructions.     Parties made closing arguments, Jury
 Instructions read by the Court; Jurors retire to deliberate. Question
 from the Jury and Judge sent response back to the jury. Verdict was
 returned, verdict published and jury polled.
